Citation Nr: 1103193	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-14 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a total rating based on individual unemployability 
(TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney At 
Law



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to February 
1971.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In May 2009, the Board issued a decision, which in pertinent 
part, denied the Veteran's claim for TDIU.  

The Veteran appealed that part of the Board's May 2009 decision 
denying TDIU to the United States Court of Appeals for Veterans 
Claims (Court).  In a January 2010 Order, the Court granted a 
Joint Motion for Remand (Joint Motion), vacating that part of the 
Board's May 2009 decision denying TDIU and remanding the case for 
additional development.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In correspondence regarding this issue, submitted in October 
2010, the Veteran's representative indicated that the Veteran 
requested a videoconference Board hearing be scheduled at the 
local VA office.  The Veteran has not been previously provided a 
hearing with regard to this claim.  In order to give the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  38 C.F.R. § 20.904(a)(3) 
(2010).  Therefore, the Veteran should be scheduled for a 
videoconference hearing before a member of the Board at the RO in 
Chicago, Illinois.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order 
to schedule the Veteran for a personal 
hearing with a Veterans Law Judge of the 
Board via video conference at the local 
office in accordance with his request.  The 
Veteran and his representative should be 
notified in writing of the date, time, and 
location of the hearing.  After the hearing 
is conducted, or if the Veteran withdraws the 
hearing request or fails to report for the 
scheduled hearing, the claims files should be 
returned to the Board in accordance with 
appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




